--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT
 
Employment Agreement (the "Employment Agreement") executed this 20th day of
February, 2008 and effective as of August 1, 2007 (the “Effective Date”)  is by
and between TAMMY CASE, an individual residing at 9 Carriage Lane, Sparta, New
Jersey 07871 (the "Employee") and  SUSSEX BANK, a state chartered bank with its
principal place of business located at 399 State Highway 23, Franklin, New
Jersey 07416 (the “Employer”).


WHEREAS, the Board of Directors of the Employer (or an appropriate committee
thereof)  has determined that it is in the best interests of the Employer to
enter into this Agreement with Employee, and has authorized the Employer to
enter into this Agreement;


WHEREAS, Employer acknowledges that Employee has fulfilled the terms and
conditions of her previous employment agreement;


WHEREAS, the Employee agrees to be employed pursuant to the terms and conditions
of this Agreement;


NOW, THEREFORE, in consideration of the premises and covenants contained herein,
and with the intent to be legally bound hereby, the parties hereto hereby agree
as follows:


1.           Employment.  The Employer agrees to employ the Employee, and the
Employee hereby accepts such employment, upon the terms and conditions set forth
herein.


2.           Position and Duties.  The Employee shall be employed as Executive
Vice President, Loan Administration of the Employer (the “Position”) to perform
such services commensurate with  that capacity as are usual and customary for
comparable institutions and as shall from time-to-time be established by the
Chief Executive Officer, President and the Board of Directors of the
Employer.  Employee agrees that she will devote her full business time and
efforts to her duties hereunder.


3.           Compensation.  Employer shall pay to the Employee compensation for
her services as follows:


(a)           Base Salary.  The Employee shall be entitled to receive,
commencing upon the date of this Agreement, an annual base salary (the "Base
Salary") of $120,000, which shall be payable in installments in accordance with
Employer's usual payroll method.  Starting February 2009 and annually thereafter
at the time the Employer conducts reviews of its senior executive officers
generally, the Chief Executive Officer, President and Board of Directors shall

 
1

--------------------------------------------------------------------------------

 

review the Employee's performance, the status of Employer and such other factors
as the Board of Directors or a committee thereof shall deem appropriate and
shall adjust the Base Salary accordingly.  Employee acknowledges that her Base
Salary hereunder may be adjusted upward or downward; provided, however, that in
no event will her Base Salary be adjusted downward below the minimum base salary
established by the Employer as part of its regular annual employee review
process for employees having the same grade as Employee, if any.


(b)           Discretionary Bonus.  Employee shall be entitled to receive
annually a bonus in cash, stock options, restricted stock or deferred
compensation as determined by the Board of Directors or a Committee thereof.


4.           Other Benefits; Fringe Benefits.  Employee shall be entitled to
receive hospital, health, medical, prescription, long-term disability and life
insurance of a type currently provided to and enjoyed by other senior officers
of Employer, and shall be entitled to participate in any other employee benefit
or retirement plans, including but not limited to the Employer’s 401(k)
plan,  the Employee Stock Ownership Plan (“ESOP”), and the Executive Incentive
Plan offered by Employer to its employees generally or to its senior management.
In addition, Employee shall be entitled to not less than four (4) weeks of paid
vacation each calendar year, whether or not such vacation is actually taken.  In
addition, Employee shall receive a car allowance of not less than $400 per
month.


5.           Term.  The term of this Agreement shall be three (3) years,
commencing on the Effective Date and continuing until the third anniversary of
the Effective Date; provided, however, that the term of this Agreement shall
automatically renew for one (1) additional year on the third anniversary of the
Effective Date unless, at least three (3) months prior to such anniversary date,
either Employer or Employee shall have provided the other with written notice of
their intention not to extend the term of this Agreement; further provided
however, that in the event the term of this Agreement is so extended, it shall
also automatically renew for one (1) additional year on the fourth anniversary
of the Effective Date  unless, at least three (3) months prior to such
anniversary date, either Employer or Employee shall have provided the other with
written notice of their intention not to further extend the term of this
Agreement.


6.           Termination.  Employee may be terminated at any time, without
prejudice to Employee's right to compensation or benefits as provided
herein.  Employee's rights upon a

 
2

--------------------------------------------------------------------------------

 

termination shall be as follows:


(a)           Cause.  As used in this Agreement, the term "Cause" shall mean the
Employee's personal dishonesty or willful misconduct involving moral turpitude
or casting a negative light on the reputation of Employer, breach of fiduciary
duty involving personal profit, directly or indirectly to the Employee or any
person or entity affiliated, in any manner,  with the Employee, intentional
failure to perform stated duties, willful violation of any law, rule or
regulation (other than traffic violations or similar offenses) or final
cease-and-desist order, or a material breach of any provision of this Agreement.


(b)           Termination With Cause.  Employer shall have the right to
terminate the Employee for "cause", upon written notice to her of such
determination, specifying the alleged "cause".  In the event of such
termination, the Employee shall not be entitled to any further benefits under
this Agreement, other than the payment to her of accrued and unpaid compensation
or any other benefits required under law.


(c)           Termination Without Cause.   Upon a termination of Employee's
employment hereunder without "cause", Employee shall be entitled to receive her
then current base salary for the remaining term of this Agreement, but in no
event for less than six (6) months.  Such payments may be made over the
remaining term of this Agreement in periodic payments in the same manner in
which the Employee's salary was paid through the time of such termination, or by
a lump sum payment of the discounted present value of all base salary payments
through the remaining term of this Agreement.  The determination of the method
of payment shall be made mutually by Employer and the Employee; provided,
however, that in the event the parties cannot agree on the method of payment,
Employer shall be entitled to choose.  In addition, Employer shall continue to
provide the Employee with hospital, health, medical, prescription, long-term
disability and life insurance, and any other like benefits in effect at the time
of such termination through the end of the term of this Agreement, but in no
event less than six (6) months.  The Employee shall have no duty to mitigate
damages in connection with her termination by Employer without
"cause."  However, if the Employee obtains new employment and such new
employment provides for hospital, health, medical, prescription, long-term
disability and life insurance, and other benefits, in a manner substantially
similar to the benefits payable by Employer hereunder, Employer may permanently
terminate the duplicative benefits it

 
3

--------------------------------------------------------------------------------

 

is obligated to provide hereunder.


(d)           Suspension and Special Regulatory Rules.


(i)           If the Employee is suspended and/or temporarily prohibited from
participating in the conduct of the affairs of the Employer by a notice served
under Section 8(e)(3) or Section 8(g)(1) of the Federal Deposit Insurance Act
("FDI Act"), Employer shall have the right to suspend all or a portion of its
obligations under this Agreement as of the date of service of notice, unless
stayed by appropriate proceedings.


(ii)           If the Employee is removed and/or permanently prohibited from
participating in the conduct of the affairs of the Employer by an order issued
under Section 8(e) or Section 8(g)(1) of the FDI Act, all obligations of
Employer under this Agreement shall terminate as of the effective date of the
order and the Employee shall not be entitled to receive the payments provided
for under Paragraph (c) above.


(iii)           If the Employer is in default, as defined in Section 3(x)(1) of
the FDI Act, all obligations of Employer under this Agreement shall terminate as
of the date of default.


7.           Resignation for Cause.  During the term of this Agreement, the
Employee shall be entitled to resign from her employment with Employer, and
receive the payments provided for below, in the event that the Employee is not
in material breach of this Agreement and Employer (i) reassigns the Employee to
a position of lesser rank or status than the Position, or (ii) reduces the
Employee's compensation or other benefits below the amounts provided for under
Sections 3 hereof.  Upon the occurrence of any of these events, the Employee
shall have thirty days to provide Employer notice of her intention to terminate
this Agreement.  In the event the Employee elects to so terminate this
Agreement, such termination shall be treated as a termination without "cause" by
Employer under Section 6(c) hereof, and the Employee shall be entitled to
receive all payments and other benefits called for under Section 6(c).


8.           Change in Control.


(a)           Upon the occurrence of a Change in Control (as herein defined)
followed at any time during the term of this Agreement by the termination of the
Employee's employment other than for "cause", as defined in Section 6(a) hereof,
Employee shall become entitled to

 
4

--------------------------------------------------------------------------------

 

receive the payments provided for under paragraph (c) below.  At any time
following the occurrence of a Change in Control, the Employee shall have the
right to elect to voluntarily terminate her employment and receive the payments
provided for under paragraph (c) below.


(b)           A "Change in Control" shall mean:


 
(i)
a reorganization, merger, consolidation or sale of all or majority of the assets
of Sussex Bancorp (the “Company”), or a similar transaction, in which the
shareholders of the Company prior to such transaction hold less than a majority
of the voting power of the resulting entity;



 
(ii)
individuals who constitute the Incumbent Board (as herein defined) of the
Company cease for any reason to constitute a majority thereof;



 
(iii)
an event of a nature that would be required to be reported in response to Item I
of the current report on Form 8-K, as in effect on the date hereof, pursuant to
Section 13 or 15(d) of the Securities Exchange Act of 1934 (the "Exchange Act")
if Employer were a reporting company subject to the Exchange Act; or



 
(iv)
Without limitation, a change in control shall be deemed to have occurred at such
time as any "person" (as the term is used in Section 13(d) and 14(d) of the
Exchange Act) other than the Company or the Employer or the trustees or any
administration of any employee stock ownership plan and trust, or any other
employee benefit plans, established by the Company or the Employer from
time-to-time in is or becomes a "beneficial owner" (as defined in Rule 13-d
under the Exchange Act) directly or indirectly, of securities of the Company
representing 25% or more of the Company’s outstanding securities ordinarily
having the right to vote at the election of directors; or



 
(v)
A tender offer is made for 25% or more of the voting securities of the Company
and the shareholder owning beneficially or of record 25% or more of the
outstanding securities of the Company have tendered or offered to sell their
shares pursuant to such tender and such tendered shares have been accepted by
the tender offeror.



For these purposes, "Incumbent Board" means the Board of Directors of the
Company on the start date of Employee’s employment with Employer, provided that
any person becoming a director subsequent to the date hereof whose election was
approved by a voting of at least three-quarters of the directors comprising the
Incumbent Board, or whose nomination for election by

 
5

--------------------------------------------------------------------------------

 

members or stockholders was approved by the same nominating committee serving
under an Incumbent Board, shall be considered as though he were a member of the
Incumbent Board.


(c)           In the event the conditions of Section (a) above are satisfied,
Employee shall be entitled to receive a lump sum payment equal to 2.99 times
Employee's then current Base Salary; provided, however, that in no event shall
any payments provided for hereunder constitute an "excess parachute payment"
under Section 280G of the Internal Revenue Code of 1986, as amended or any
successor thereto, and in order to avoid such a result the benefits provided for
hereunder will be reduced, if necessary, to an amount which is One Dollar
($1.00) less than an amount equal to three (3) times Employee's "base amount" as
determined in accordance with such Section 280G.  In addition to the foregoing,
Employee shall be entitled to receive from Employer, or its successor, hospital,
health, medical, prescription, long term disability and life insurance on the
terms and at the cost to Employee as Employee was receiving such benefits upon
the date of her termination.  Employer's obligation to continue such insurance
benefits will be for a period of two (2) years.


9.           Covenant Not to Compete.  Employee agrees that, subject to
performance by Employer or its successor in interest of its obligations under
this Agreement, during the term of her employment hereunder and for a period of
one (1) year after the termination of her employment, she will not within Sussex
County, New Jersey in any way, directly or indirectly, manage, operate, control,
accept employment or a consulting position with or otherwise advise or assist or
be connected with or own or have any other interest in or right with respect to
(other than through ownership of not more than five percent (5%) of the
outstanding shares of a corporation whose stock is listed on a national
securities exchange or on the National Association of Securities Dealers
Automated Quotation System) any enterprise which competes with the Employer in
the business of banking; provided, however, that this covenant not to compete
shall not apply in the event Employee's employment hereunder is terminated at
the end of the term of this Agreement due to Employer's decision not to extend
or renew the terms of Employee's employment with Employer or a termination
without "cause" by the Employer under Section 6(c) of this Agreement.  In the
event that this covenant not to compete shall be found by a court of competent
jurisdiction to be invalid or unenforceable as against public policy, such court
shall exercise discretion in reforming such covenant to the end that Employee
shall be

 
6

--------------------------------------------------------------------------------

 

subject to a covenant not to compete that is reasonable under the circumstances
and enforceable by the Company.  Employee agrees to be bound by any such
modified covenant not to compete.


10.           Miscellaneous.


(a)           Governing Law.  In the absence of controlling Federal law, this
Agreement shall be governed by and interpreted under the substantive law of the
State of New Jersey. All litigation in connection with this Agreement shall be
brought in the United States District Court for the District of New Jersey or
the Superior Court of the state of New Jersey sitting in Sussex County. The
parties hereto consent to , and waive any objection to jurisdiction by, either
of such courts.


(b)           Severability.  If any provision of this Agreement shall be held to
be invalid, void, or unenforceable, the remaining provisions hereof shall in no
way be affected or impaired, and such remaining provisions shall remain in full
force and effect.


(c)           Entire Agreement; Amendment.  This Agreement sets for the entire
understanding of the parties with regarding to the subject matter contained
herein and supersedes any and all prior agreements, arrangements or
understandings relating to the subject matter hereof and may only be amended by
written agreement signed by both parties hereto or their duly authorized
representatives.


   (d)           Successors and Assigns.  This Agreement shall be binding upon
and become the legal obligation of the successors and assigns of Employer.
 


[this space left intentionally blank; signature for Employment Agreement on next
page]

 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.



 
SUSSEX BANK
             
By:
     
Name:   Donald L. Kovach
   
Title:     Chief Executive Officer
             
EMPLOYEE:
                   
Name:   Tammy Case





Sussex Bancorp guarantees the payments described in paragraphs 6(c), 7 & 8(c) of
this Agreement and executes this Agreement solely for that purpose.





 
SUSSEX BANCORP
             
By:
     
Name:  Donald L. Kovach
   
Title:    President and Chief Executive Officer

 
 
8

--------------------------------------------------------------------------------